Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 1 of 21




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:14-cv-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own and on behalf of all others similarly situated,

            Plaintiffs,

   v.

   THE GEO GROUP, INC.,

            Defendant.


        DEFENDANT THE GEO GROUP, INC.’S REPLY IN SUPPORT OF ITS CROSS-
                      MOTION FOR SUMMARY JUDGMENT


            Defendant The GEO Group, Inc. (“Defendant” or “GEO”), by and through its undersigned

   counsel, hereby submits its Reply in Support of its Cross-Motion for Summary Judgment and

   respectfully requests this Court enter judgment in GEO’s favor as to all of Plaintiffs’ claims.

                                        I.      INTRODUCTION

            Despite a lengthy Response, Plaintiffs fail to identify a material issue of disputed fact with

   respect to the dispositive issue; ICE instructed GEO to place the disciplinary sanctions (drafted by

   ICE) into the detainee handbook, including the sanction of up to 72 hours of segregation for the




                                                      1
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 2 of 21




   refusal to clean. ECF 286 at 102 n.14 (“Plaintiffs do not contest that ICE required the disciplinary

   severity scale . . .”). Without the sanctions required by ICE, there is no violation of the Trafficking

   Victims Protection Act (“TVPA”). 18 U.S.C. § 1589(a), Despite conceding that the disciplinary

   severity scale was required by ICE, Plaintiffs argue, without support that “ICE prohibited GEO

   from requiring detainees to clean all but a limited space directly around their beds.” ECF 298 at

   35. There is simply no support for this position. To the contrary, ICE’s own words belie Plaintiffs’

   claim:

            Will I get paid for keeping my living area clean? No. You must keep areas that
            you use clean, including your living area and any general-use areas that you
            use. If you do not keep your areas clean, you may be disciplined.
   ECF 310-1, 37 (ICE National Detainee Handbook) (emphasis added); ECF 262-2,62 (ICE contract

   requiring each detainee to receive a copy of the ICE National Detainee Handbook). From there,

   ICE’s Performance Based National Detention Standards (“PBNDS”) provide the specific

   disciplinary severity scale which applies to a detainee who does not clean. This disciplinary scale

   includes a list of possible sanctions for the refusal to clean, including the possibility of segregation.

   (Undisputed Fact 21). Rather than limiting the discipline to situations where a detainee refuses to

   clean certain areas in his or her living area or to only incidents involving to certain enumerated

   tasks, the disciplinary severity scale provides for broad discipline related to a detainee’s “refusal

   to clean assigned living area.” Id. There can be no question that a detainee who refuses to wipe

   down a table after eating a meal is refusing to clean his or her assigned living area. Accordingly,

   ICE’s directives were clear and GEO merely carried them out. Plaintiffs cannot establish that there

   is an issue of disputed fact as to whether ICE directed GEO to incorporate the disciplinary severity




                                                      2
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 3 of 21




   scale into its local handbook. Accordingly, summary judgment is appropriate as to the TVPA

   claims.

             As for Plaintiffs’ Voluntary Work Program (“VWP”) claims, Plaintiffs fail to present a

   colorable dispute of fact that ICE did not instruct GEO to pay detainees $1.00 per day. While

   Plaintiffs attempt to parse the date upon which the instruction changed to “at least” $1.00 per day,

   there is no genuine dispute of material fact that each of GEO’s contracts with ICE instructed GEO

   to implement a program where $1.00 per day was a permissible stipend. Plaintiffs cannot

   unilaterally change the meaning of GEO’s unambiguous contract with ICE by referring to extrinsic

   evidence. Without extrinsic evidence, Plaintiffs cannot point to a disputed material fact, as the

   interpretation of a contract is a question of law. Accordingly. summary judgment is equally

   appropriate as to the unjust enrichment claims.

                                      II.     RELEVANT FACTS

             GEO has provided responses to Plaintiffs’ additional facts and GEO’s previously asserted

   facts, in the attached Exhibit A. That said, the relevant facts remain undisputed:

             1.     ICE has authority to detain individuals pending the results of their immigration

   proceedings. (Undisputed Facts 1-3).

             2.     ICE contracts with GEO to house detainees at the Aurora ICE Processing Center

   (“AIPC”). (Undisputed Facts 6-8).

             3.     ICE required GEO to incorporate the disciplinary severity scale as it is written in

   the PBNDS into its handbooks, without alteration. (Undisputed facts 19-20).

             4.     GEO incorporated the sanctions for the “refusal to clean assigned living area” into

   its handbooks without alteration. (Undisputed fact 21).



                                                     3
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 4 of 21




            5.     Each year, GEO is audited by ICE and that audit specifically reviews the detainee

   handbook. (Undisputed fact 38).

            6.     ICE’s auditors reviewed whether GEO provided notice of its disciplinary severity

   scale in its handbooks. (Undisputed fact 40).

            7.     All applicable versions of the PBNDS require that GEO provide detainees with the

   opportunity to participate in the VWP. (Undisputed fact 42).

            8.     The 2008 PBNDS mandated that “the compensation [for VWP participation] is

   $1.00 per day.” (Undisputed fact 44).

            9.     The 2011 PBNDS explicitly direct GEO that $1.00 per day may be paid to detainees

   who participate in the VWP. (Undisputed fact 44).

            10.    ICE reimburses its contractors no more than $1.00 per day for work performed in

   the VWP. (Undisputed fact 48).

            11.    The VWP has been audited each year and has passed each audit since 2004.

   (Undisputed fact 49).

                                     III.   ADDITIONAL FACTS

            It remains GEO’s position that the fact that the federal government, through its contract

   with GEO, expressly directed GEO to implement the disciplinary severity scale exactly as listed

   in the PBNDS is sufficient to establish that GEO is entitled to derivative sovereign immunity.

   Nevertheless, in the unlikely event that this Court determines it is necessary to identify the scope

   of ICE’s approval of GEO’s policies, GEO provides the following additional facts which are

   directly responsive to the new facts raised in Plaintiffs’ Response:




                                                    4
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 5 of 21




            1.      ICE’s National Detainee Handbook advises detainees that they will be disciplined

   for refusing to clean their living areas:

                 Will I get paid for keeping my living area clean? No. You must keep areas
                 that you use clean, including your living area and any general-use areas
                 that you use. If you do not keep your areas clean, you may be
                 disciplined.

   ECF 310-1, 37 (ICE National Handbook) (emphasis added).

            2.      Dozens of ICE employees have offices at AIPC. ECF 308-1 ¶ 4.

            3.      One such ICE employee reviewed GEO’s policies for compliance with the PBNDS

   and the GEO-ICE contract. ECF 308-1 ¶ 12-13.

            4.      During an audit, ICE’s auditors are provided copies of all of GEO’s policies and

   procedures. ECF 308-1 ¶ 6.

            5.      Auditors have full access to the building and all detainees and may interview

   detainees about their experiences and observe any policy or practice as implemented. ECF 308-1

   ¶ 8,9.

            6.      ICE is sent a copy of all write-ups for discipline. Ex. B (Ceja 30(b)(6) 232:9-25-

   233:1-13 (8/5/20)).

            7.      ICE attended weekly meetings with GEO’s Assistant Facility Administrator and

   other GEO personnel where it could have raised any issue about the implementation of the

   disciplinary severity scale. Ex. B (Ceja 30(b)(6) 233:14-23 (8/5/20)).

            8.      ICE reviewed the use of segregation as part of its Contractor Assessment Reports.

   Ex. C (Contractor Assessment Reports).




                                                    5
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 6 of 21




            9.     Neither the on-site ICE representative nor the auditors have ever expressed the

   opinion that GEO’s meal clean up policy was inconsistent with the directives in the PBNDS or the

   GEO-ICE contract. ECF 308-1 ¶ 11, 16.

                                IV.     Derivative Sovereign Immunity

            Under the doctrine of derivative sovereign immunity, government contractors may “obtain

   certain immunity in connection with work which they do pursuant to their contractual undertakings

   with the United States.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016) (internal

   quotation marks omitted) (quoting Brady v. Roosevelt S.S. Co., 317 U.S. 575, 583 (1943)).

   Derivative sovereign immunity shields a contractor from liability when the contractor performs

   work “authorized and directed by the Government of the United States” and the contractor “simply

   performed as the Government directed.” Id. at 673; In re U.S. Office of Pers. Mgmt. Data Sec.

   Breach Litig., 928 F.3d 42, 69 (D.C. Cir. 2019) (quoting Yearsley v. W.A. Ross Constr. Co., 309

   U.S. 18, 21 (1940)). A contractor asserting derivative sovereign immunity must satisfy a two-part

   inquiry. First, the contractor must show it “performed as the Government directed.” Campbell-

   Ewald, 136 S. Ct. at 673. Second, the contractor must show the “authority to carry out the project

   was validly conferred” by the government. Yearsley, 309 U.S. at 20-21.

            Plaintiffs do not challenge the second prong in their Response. Instead, they concede that

   ICE had the authority to direct GEO to care for detainees who were detained pending resolution

   of their immigration proceedings. (Undisputed Facts 1-3; 6-8). As part of ICE’s broad authority,

   ICE was authorized to direct GEO to implement the disciplinary severity scale contained within

   the PBNDS. Plaintiffs only challenge whether GEO “performed as the Government directed.”




                                                    6
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 7 of 21




            A.     Plaintiffs Do Not Dispute That ICE Required GEO to Incorporate The
                   Disciplinary Severity Scale Into Its Detainee Handbook.

            Whether GEO violated the TVPA turns on a simple inquiry: whether GEO threatened

   Plaintiffs by providing each with a list of rules and responsibilities governing AIPC. GEO

   reiterates that the means utilized to obtain labor are a critical element of Plaintiffs’ claims. To

   prevail on a TVPA claim, at trial, Plaintiffs must show that the means used to compel the labor

   were unlawful—they cannot simply show that the labor was not adequately compensated. See

   United States v. Kalu, 791 F.3d 1194, 1211-12 (10th Cir. 2015) (affirming a jury instruction on §

   1589 that advised the jury to consider whether “as a result of [the defendant’s] use of . . . unlawful

   means, the [victim rendered labor] where, if [the defendant] had not resorted to those unlawful

   means, the [victim] would have declined to” (quotations omitted)); see also Aguilera v. Aegis

   Communications Group, LLC, 72 F. Supp. 3d 975, 978 (W.D. Mo. 2014) (“[N]ot all bad employer-

   employee relationships constitute forced labor.”). Here, ICE clearly instructed GEO to place i the

   disciplinary severity scale in the AIPC Handbook, including a sanction that detainees could be

   placed in segregation for refusing to clean. ECF 286 at 102 n.14; ECF 262-2, 62. Thus, the

   means—the ICE disciplinary severity scale contained in the AIPC Handbook—were the result of

   an express direction from ICE and therefore GEO is entitled to derivative sovereign immunity.

            In Cunningham, whether the contractor was entitled to immunity turned on whether the

   contractor was instructed to “generate a list of phone numbers” or whether the government

   provided the contractor with a list of numbers and instructed them to call everyone on the list.

   Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 648 (4th Cir. 2018), cert. denied,

   139 S. Ct. 417 (2018). Where the government provided the list of phone numbers, immunity was

   proper. Id. But where the contractor was responsible for generating a list, there could be no


                                                     7
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 8 of 21




   immunity as the government would not have instructed the contractor to call each number on an

   unknown list. Id. Like Cunningham, here, ICE did not simply tell GEO to develop and implement

   a disciplinary severity scale with unknown sanctions and consequences. Rather, it instructed GEO

   to implement the exact disciplinary severity scale that it had drafted. (Undisputed fact 19)

   (requiring GEO to adopt the disciplinary severity scale without alteration). Here, the circumstances

   are analogous to Cunningham because ICE provided the list of possible discipline. Thus, immunity

   is appropriate.

            Plaintiffs have not raised a genuine issue of material fact as to whether the possible

   consequence of 72 hours in segregation was explicitly directed by ICE. Plaintiffs admit that ICE

   required GEO to implement the disciplinary severity scale. ECF 286 at 102 n.14. They also admit

   that the scale was incorporated into GEO’s handbooks. Id. (arguing that all handbooks contained

   the ICE disciplinary severity scale). Because they do not and cannot dispute this fact, Plaintiffs

   instead argue that GEO should have done more to make ICE aware of how it was implementing

   the disciplinary severity scale to ensure that in applying it as explicitly written, GEO was not

   misinterpreting the policy. There is no legal support for this new added obstacle to derivative

   sovereign immunity. All that GEO must show is that it did as the government directed. GEO has

   done so here.

            Should this Court entertain Plaintiffs’ argument that the scope of cleaning is relevant

   (which it should not), GEO is still entitled to summary judgment. Plaintiffs’ interpretation of ICE’s

   policies is in direct conflict with the written expectations from ICE. Even if GEO had not provided

   its own handbook to detainees, detainees at the AIPC still would have been told that they would

   face discipline if they did not clean their living areas (including common areas) in the ICE National



                                                    8
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 9 of 21




   Detainee Handbook. ECF 310-1, 37; ECF 262-2, 62 (requiring that all detainees receive a copy of

   the ICE National Detainee Handbook). Thus, there can be no doubt ICE instructed GEO to

   implement the policy that detainees could be disciplined for not cleaning their own “living area,”

   including “any general-use areas” that a detainee used. ECF 310-1, 37. ICE’s PBNDS explicitly

   delineate what sanctions may apply if a detainee refuses to clean. Plaintiffs cannot simply take

   their own skewed interpretation and thrust the authority of ICE behind it. Instead, at the summary

   judgment stage, Plaintiffs must present evidence that could convince a reasonable jury of their

   position. At bottom, Plaintiffs cannot escape the fact that ICE’s own words instruct GEO to do

   exactly the acts in question here: inform detainees that they must clean their living areas and are

   subject to ICE’s disciplinary severity scale and ask detainees to clean-up their living areas.

   Plaintiffs’ difference of opinion about how ICE’s directives should be implemented at the AIPC

   is not enough to defeat summary judgment.

            B.     Plaintiffs’ Misrepresent ICE’s Role at the AIPC.

            Acknowledging that the disciplinary severity scale was directed by ICE and incorporated

   without alteration by GEO, Plaintiffs instead argue that even though ICE directed GEO how to

   act—it simply did not provide enough direction as to how to act. Plaintiffs argue that under the

   doctrine of derivative sovereign immunity there is some nebulous requirement that the government

   not only direct the contractor to operate in a certain way, but also that the government contractor

   cannot obtain immunity unless the government explicitly condoned the actions of the contractor a

   second or third time—after the initial direction. This argument lacks both legal and factual support.

            As an initial matter, there is no legal requirement that the government follow-up with the

   contractor about its performance to entitle the contractor to immunity. Plaintiffs have cited no such




                                                    9
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 10 of 21




   law and GEO has not found any. Further, even if the law required such a showing, Plaintiffs cannot

   demonstrate as a factual matter, with evidentiary support, that ICE was unaware of the operations

   at the AIPC. Without pointing to evidence in support, Plaintiffs’ motion argues that ICE’s

   involvement in the AIPC operations was limited to a cursory review of its policies. ECF 298 at 34.

   It further argues that ICE was unaware of the meal clean-up policy and possible sanctions for the

   same. Id. However, the uncontroverted evidence demonstrates that ICE audited GEO’s facility

   every year and conducted a review of its handbook. (Undisputed facts 38, 40). The AIPC handbook

   was consistent with the scope of cleaning in ICE’s National Handbook and was never found to be

   noncompliant—further establishing that GEO acted as ICE directed. Compare ECF 310-1, 37 (ICE

   National Handbook) with ECF 261-17. Indeed, rather than constituting a reasonable inference in

   Plaintiffs’ favor, it strains credulity to believe that ICE was unaware of the meal clean-up

   procedures that for years has taken place three times daily in multiple housing units. Dozens of

   ICE staff were on site each day, the on-site contracting representative was present, and the auditors

   observed the operations during their visits. ECF 308-1. Further, ICE was sent a copy of all write-

   ups for discipline which would have included any write up related to the meal clean-up policy.

   (GEO’s Additional Fact 6). Thus, not only was ICE aware, but through its actions further

   acknowledged that the meal clean-up did not go beyond what ICE had explicitly authorized and

   directed GEO to do. Id. In short, the undisputed evidence shows that ICE was aware of the meal

   clean up policy and the disciplinary severity scale. ICE audited GEO’s handbook once every year.

   (Undisputed Facts 38,40). In doing so, it reviewed the policies therein. Id. ICE never raised an

   issue with the meal clean up policy. (GEO’s Additional Fact 9).




                                                    10
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 11 of 21




            In any event, it is undisputed that ICE explicitly directed GEO to incorporate the

   disciplinary severity scale into its handbook. (Undisputed facts 19-20). GEO did just that.

   (Undisputed fact 21). Despite alleging that ICE’s level of oversight over the AIPC was deficient,

   Plaintiffs have offered no evidence that GEO did not act exactly as ICE directed. Nor have they

   presented evidence that ICE directed GEO to act differently than it did. Because GEO incorporated

   the ICE disciplinary severity scale into its handbook, and that same disciplinary severity scale that

   is contained within the handbook now forms the basis for Plaintiffs’ claim that they were

   threatened in violation of the TVPA, GEO is entitled to immunity.

            C.     Because ICE directed the Disciplinary Severity Scale, Plaintiffs Cannot
                   Establish Scienter.

            In Plaintiffs’ motion for class certification, Plaintiffs explained that the scienter element of

   their TVPA claim could be established on a classwide basis by “asking a factfinder whether GEO

   implemented the Forced Labor Policy to obtain labor from detainees, knowing or intending that a

   reasonable person in the detainees’ position would feel compelled to provide that labor. That

   question would be answered based on a consideration of the uniformly applicable Forced Labor

   Policy.” ECF 49 at 17 (emphasis added). Plaintiffs further explained that “[i]n this case, evidence

   that all class members were informed that they would be subject to the possibility of solitary

   confinement if they declined to labor for GEO gives rise, at the very least, to an inference that

   class members provided labor to GEO because of the possibility of solitary confinement.” Id. at

   18. Thus, the element of scienter turns on what GEO intended by “inform[ing detainees] that they

   would be subject to the possibility of [segregation] if they declined to [clean.]” It is undisputed

   here that ICE required GEO to inform detainees of the potential consequence of segregation for

   refusing to clean. ICE did not limit this consequence by providing further detail about what the


                                                      11
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 12 of 21




   “refusal to clean” entailed and, consistent with its contractual obligations, neither did GEO.1 In

   their response, Plaintiffs have failed to point to concrete evidence that would demonstrate GEO’s

   knowledge that it was acting improperly when it implemented a written policy drafted by and

   required by ICE. While Plaintiffs indicate that the policy was implemented as written, they do not

   point to any evidence that GEO knew or should have known that the policy should not have been

   so implemented. For example, Plaintiffs have not pointed to a communication with ICE, or anyone

   else, indicating that GEO knew it should have acted differently but intentionally chose not to.2

   Instead, the best they can do is to state that GEO should have assumed that any review by ICE was

   cursory or ineffective. This is not enough to establish scienter under the TVPA.

            Because Plaintiffs have already represented to this Court that their claims rest upon a

   written policy and not the individual decisions of GEO detention officers, they should not be

   permitted to change course now.3 That said, even if the officers’ actions are considered, GEO is

   still entitled to derivative sovereign immunity. That GEO officers occasionally implemented the

   disciplinary severity scale during meal clean-up or occasionally reminded detainees of the

   consequences for not cleaning does not defeat derivative sovereign immunity. Putting aside



   1
     Plaintiffs cite to Section 5.8 of the PBNDS as support for their position that the disciplinary severity scale
   was limited in certain ways. Section 5.8 does not mention discipline and does not contain a cross-reference
   to the disciplinary severity scale despite having a specific section titled "References" which includes
   internal cross references to other sections of the PBNDS. There is no colorable argument that Section 5.8
   instructs detainees that they can make a mess at each meal without the personal obligation to clean-up
   before moving on to their next activity without facing the potential consequence of a reprimand or warning.
   2
     Indeed, even if the Ely Declaration were admissible (which it is not) it does not state that GEO was ever
   put on notice that ICE had concerns about any of its policies during the class period. Further, the declaration
   does not address the policies at issue, namely, the detainee handbook, so it does not provide helpful
   guidance regarding ICE’s review and approval of the meal clean-up procedures. Ex. D.
   3
     If the Plaintiffs are permitted to change course and focus on the individual decisions of GEO detention
   officers, the justification for class certification is eroded and the class should be decertified. See ECF 312
   (Motion for Order to Decertify Class).


                                                         12
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 13 of 21




   whether the acts of non-managerial employees could bind the company, because GEO’s officers

   were merely acting as the government directed, Plaintiffs cannot show the element of scienter.

   There is no evidence that the GEO officers referenced in Plaintiffs’ Response had any reason to

   believe that ICE had not authorized the disciplinary severity scale for use in connection with a

   detainee’s refusal to clean after a meal. To the contrary, Plaintiffs concede that the officers did not

   believe any of their actions were wrong in any way. ECF 298 at 49 (discussing how Mr. Pagan did

   not believe other officers had done anything wrong); ECF 306-12 (declarations of GEO’s officers).

   Thus, their actions could not have been knowing. See e.g., U.S. ex rel. Burlbaw v. Orenduff, 548

   F.3d 931, 950 (10th Cir. 2008). Plaintiffs have failed to show that GEO’s officers understood that

   the policies that were drafted by and implemented by ICE were in any way unlawful. Thus,

   Plaintiffs cannot show that those officers (or GEO) acted with reckless disregard in light of ICE’s

   instructions. Indeed, the “driving purpose of derivative sovereign immunity ‘is to prevent the

   contractor from being held liable when the government is actually at fault but is otherwise immune

   from liability.’” In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 70 (D.C.

   Cir. 2019). Therefore, GEO is entitled to derivative sovereign immunity.

            D.    ICE’s Authority to Direct the Dollar a Day Rate

                  (1)     Waiver

            As an initial matter, GEO notes that Plaintiffs waived the argument that ICE lacked

   authority to set the VWP rate by not raising it in its initial motion for summary judgment. ECF

   260. Plaintiffs sought summary judgment on GEO’s defenses far before discovery cutoff, risking

   that new theories and facts could arise that would change their strategy. When Plaintiffs filed their

   initial motion, they did not question ICE’s authority, even though, at that time the appropriations




                                                     13
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 14 of 21




   records were available to Plaintiffs as a matter of public record. To the contrary, Plaintiffs argued

   that ICE indeed had authority which it delegated to GEO. ECF 260 at 39 (“GEO’s contract with

   ICE required it to have a VWP, but ICE delegated the authority to design that program at the

   Aurora Facility to GEO.”). In fact, Plaintiffs sought to rely upon the very appropriations they now

   challenge to establish that ICE pays only $1.00 per day to detainees. Compare ECF 260 at 26

   (citing to the Appropriations Act of 1978 as support for proposed Undisputed Fact Number 4) with

   ECF 298 at 45 (“Whatever Authority ICE may claim for this provision, it cannot be the 1978

   appropriations language…”). Because Plaintiffs already represented to this Court that the 1978

   appropriations act is a reliable source upon which they intend to prove their claims, they cannot

   now reverse course simply because it is expedient to do so. Thus, the Court should not address

   Plaintiffs’ belated argument.

                   (2)    ICE’s Appropriations Authority.
            Even if the Court decides to address Plaintiffs claim that ICE lacked appropriations

   authority, it must fail because Plaintiffs’ assertions are contrary to Congress’ own appropriations

   history. Congress has repeatedly acknowledged the PBNDS in drafting its appropriations bills.

   Indeed, it has specifically ordered ICE to comply with various versions of the PBNDS on multiple

   occasions. See e.g., H. Rept. 112-91 - Department Of Homeland Security Appropriations Bill,

   2012; H. Rept. 112-492 - Department Of Homeland Security Appropriations Bill, 2013; H. Rept.

   114-215 - Department Of Homeland Security Appropriations Bill, 2016 (“The Committee expects

   ICE to refrain from entering into new contracts or intergovernmental service agreements that do

   not require adherence to the PREA and 2011 PBNDS standards.”). In instructing ICE to comply

   with the PBNDS at its facilities, Congress effectively instructed ICE to implement the VWP as




                                                    14
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 15 of 21




   expressed in the PBNDS. There can be no argument that Congress would not have reviewed the

   PBNDS before incorporating them into its appropriations bills. Furthermore, members from both

   parties are well aware of the VWP and its requirements. Ex. E ; Ex. F; Ex. K. There is no authority

   to support Plaintiffs’ argument that Congress was required to specifically appropriate funds for the

   VWP each year—rather than including it as part of its lump-sum amount earmarked for detention

   services.

            Additionally, Plaintiffs arguement that ICE did not have authority to set the rate of

   reimbursement undermines their own argument as to this issue. Plaintiffs argue that detainees

   should have been paid more than $1.00 per day because ICE’s PBNDS allowed for payments in

   excess of $1.00 per day. ECF 260. But, to the extent ICE had no authority to set the detainee pay

   rate or reimburse GEO for the same, it would mean that detainees should have been paid less than

   they were paid for their participation, not more. Indeed, ICE would not have been authorized to

   pay anything for detainee’s volunteer activities. Nor would it have been authorized to promulgate

   the section of the PBNDS which requires detainees to be compensated for their participation in the

   VWP (thus eliminating Plaintiffs ability to rely upon Section 5.8 to establish their TVPA claims).

   Instead, each activity would have simply been a way to pass the time or get an additional treat—

   not an activity that resulted in a stipend of $1.00 per day. Indeed, demonstrating the absurdity of

   Plaintiffs’ argument, each detainee to have participated in the VWP since 1979 would have been

   enriched (at the taxpayers’ expense) in the amount of $1.00 for each day they participated in the

   VWP—all without Congress’s knowledge. Such a conclusion would not only defy logic, but also

   the ample evidence that Congress was and is aware of the PBNDS, which contain the parameters

   of the VWP, and that Congress has explicitly expressed its desire to have the PBNDS control ICE



                                                   15
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 16 of 21




   detention centers. Ex. F ; Ex. K. Accordingly, this Court should not adopt Plaintiffs argument that,

   at best, ICE acted without Congressional authority for decades and, at worst, ICE intentionally

   misled Congress.

                     (3)   GEO is Not the Proper Party to Defend ICE’s Appropriations
                           Authority.

            Finally, as noted in GEO’s recent Rule 19 motion, GEO is not the proper party to defend

   ICE’s appropriations decisions. ECF 307. GEO does not have access to the information upon

   which ICE relied during ICE’s appropriations process, the information that it submitted to

   Congress for approval, nor ICE’s internal reasoning for what information it chose to submit to

   Congress in support of its appropriations. Further, the ramifications of such a finding as to ICE

   would stretch far beyond the instant case. Accordingly, the proper party to defend ICE’s

   appropriations is not GEO, but ICE.


                E.    GEO’s Contract With ICE Expressly Directed GEO to Pay Detainees One
                      Dollar Per Day.

            Like with the TVPA claims, GEO is entitled to derivative sovereign immunity as to

   Plaintiffs’ unjust enrichment claim because GEO simply did as ICE instructed in implementing

   the VWP. It is undisputed that ICE requires GEO to offer a voluntary work program in its contracts

   with GEO to operate the AIPC. ECF 270 at 15; (Undisputed fact 42). For a significant portion of

   the class period, the 2008 PBNDS mandated that “the compensation [for VWP participation] is

   $1.00 per day.” (Undisputed fact 44). Thereafter, the 2011 PBNDS explicitly directed GEO that

   $1.00 per day may be paid to detainees who participate in the VWP. (Undisputed fact 44).

   Regardless of the version of the PBNDS that applied, ICE reimburses GEO no more than $1.00

   per day for work performed in the VWP. (Undisputed Fact 48). More specifically, ICE’s contract



                                                   16
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 17 of 21




   with GEO for the AIPC still provides $1.00 per day must be the “actual cost … per detainee,”

   which GEO “shall not exceed” without the approval of ICE’s Contracting Officer. ECF 262-2, 5

   (GEO_MEN 00019616); (emphasis added). This exact amount was explicitly authorized by

   Congress when it set the rate for detainee allowances at “not in excess of $1.00 per day.” Dep’t of

   Justice Appropriations Act of 1979, Pub. L. 95-431, 92 Stat 1021, 1027 (Oct. 10, 1978). With these

   undisputed facts, this Court must determine whether GEO simply complied with the terms of its

   contract providing detainees with the ICE stipend of $1.00 per day for their participation in the

   VWP.

            Under Colorado law, the purpose of contract interpretation is to ascertain the intent of the

   parties by ensuring that contracts are construed “consistently with the well-established principles

   of interpretation.” East Ridge of Fort Collins, LLC v. Larimer & Weld Irrigation Co., 109 P.3d

   969, 973 (Colo. 2005). As a starting point, courts examine the contractual terms in an attempt to

   determine the parties’ intent. Id.; see also Level 3 Commc’ns, LLC v. Liebert Corp., 535 F.3d 1146,

   1154 (10th Cir. 2008); Pirkey v. Hosp. Corp. of Am., 483 F.Supp. 770 (D.Colo.1980). “The Court

   must construe a contract in a manner that avoids an absurd result and should avoid any

   interpretation that would be inconsistent with the purpose of the contract.” SolidFX, LLC v.

   Jeppesen Sanderson, Inc., 935 F. Supp. 2d 1069, 1085 (D. Colo. 2013), aff’d, 841 F.3d 827 (10th

   Cir. 2016). When a contractual term “unambiguously resolves the parties’ dispute, the interpreting

   court’s task is over” because “in the absence of an ambiguity a written contract cannot be varied

   by extrinsic evidence.” Level 3 Commc’ns, LLC, 535 F.3d. at 1154.

            Here, looking at GEO’s contract with ICE, the clear intent was to have GEO implement

   and operate a VWP on ICE’s behalf. (Undisputed Fact 42). GEO’s contract anticipates that it will



                                                    17
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 18 of 21




   facilitate this pass-through relationship between ICE and the detainees. Because this item was not

   one on which GEO could obtain a mark-up, but instead was a pass-through system for ICE to

   provide detainees with a stipend, the parties explicitly agreed to an “actual cost” for that contractual

   requirement: $1.00 per day. ECF 262-2, 5. There is no ambiguity that the “actual cost” represents

   the amount of ICE’s stipend that GEO advanced to participating detainees. Indeed, this was the

   parties’ intent, as evidenced by the fact that the VWP has been audited each year and has passed

   each audit since 2004. (Undisputed fact 49). Surely, had there been a misunderstanding, ICE would

   have raised its belief that GEO was not performing satisfactorily under the contract. Any

   interpretation that GEO was required to pay more for the VWP would be “inconsistent with the

   purpose of the contract.” SolidFX, LLC, 935 F. Supp. 2d at 1085. Indeed, the purpose of the

   contract was for ICE to pay GEO to provide for the care of detainees, including the costs of all

   necessary services under a “fully burdened” rate. In contrast, the VWP line item is a

   “reimbursement” to GEO for advancing the actual cost of the stipend on ICE’s behalf. To interpret

   the GEO-ICE contracts as stating that the parties intended to have GEO pay above and beyond the

   amount ICE agreed to pay for the VWP would therefore be inconsistent with the parties’ intent.

   Accordingly, there can be no question that by entering into the contract, ICE instructed GEO to

   advance detainees $1.00 per day for their participation in the VWP.

            Because there is no ambiguity in the contract, this Court should not turn to extrinsic

   evidence to interpret the meaning of ICE’s directive to GEO. Furthermore, even if it did turn to

   extrinsic evidence, how the parties interacted as to different contracts for different facilities is not

   relevant here. Indeed, this Court does not have those contracts in front of it and the parties have

   not conducted discovery into why the different agreements may have been reached at those



                                                     18
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 19 of 21




   facilities. There is no evidence in the record about how or why differences might exist among ICE

   facilities around the country. Thus, the mere fact that the terms were different at facilities that are

   not the subject of this lawsuit provides no insight into the specific contractual terms at issue here.

            Accordingly, because GEO and ICE intended to contract for a VWP which would allow

   ICE to provide detainees who participated a stipend of $1.00 per day, Plaintiffs cannot show that

   GEO did not act exactly as the government directed or that it violated its contract in any way.

   Thus, GEO is entitled to immunity on Plaintiffs’ unjust enrichment claim.

                                         IV.     CONCLUSION

            Because GEO is immune from suit on the basis of derivative sovereign immunity and the

   government contractor defense, as set forth herein and in its initial motion, GEO respectfully

   requests the Court grant its Motion for Summary Judgment.

            Respectfully submitted, this 21st day of August, 2020.

                                                      AKERMAN LLP

                                                      s/ Adrienne Scheffey
                                                      Colin L. Barnacle
                                                      Adrienne Scheffey
                                                      Christopher J. Eby
                                                      Melissa L. Cizmorris
                                                      1900 Sixteenth Street, Suite 1700
                                                      Denver, Colorado 80202
                                                      Telephone: (303) 260-7712
                                                      Facsimile: (303) 260-7714
                                                      Email: colin.barnacle@akerman.com
                                                      Email: christopher.eby@akerman.com
                                                      Email: melissa.cizmorris@akerman.com
                                                      Email: adrienne.scheffey@akerman.com




                                                     19
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 20 of 21




                                         BURNS, FIGA & WILL, P.C.
                                         Dana L. Eismeier
                                         Michael Y. Ley
                                         6400 S. Fiddlers Green Circle, Suite 1000
                                         Greenwood Village, Colorado 80111
                                         Telephone: (303) 796-2626
                                         Facsimile: (303) 796-2777
                                         Email: deismeier@bfwlaw.com
                                         Email: mley@bfwlaw.com
                                         Attorneys for Defendant The GEO Group, Inc.




                                        20
   54306826;1
Case 1:14-cv-02887-JLK-MEH Document 316 Filed 08/21/20 USDC Colorado Page 21 of 21




                                     CERTIFICATE OF SERVICE

             I hereby certify on this 21st day of August, 2020, a true and correct copy of the foregoing

    DEFENDANT THE GEO GROUP, INC.’S REPLY IN SUPPORT OF GEO’S CROSS-

    MOTION FOR SUMMARY JUDGMENT was filed and served electronically via the Court’s

    CM/ECF system on the following:

                                          Counsel for Plaintiffs:
Alexander N. Hood                     P. David Lopez                   R. Andrew Free
David H. Seligman                     OUTTEN & GOLDEN, LLP             LAW OFFICE OF R. ANDREW FREE
Juno E. Turner                        601 Massachusetts Ave. NW        P.O. Box 90568
Andrew Schmidt                        2nd Floor West Suite             Nashville, TN 37209
TOWARDS JUSTICE                       Washington, DC 20001             andrew@immigrantcivilrights.com
1410 High St., Ste. 300               pdl@outtengolden.com
Denver, CO 80218                                                       Brandt P. Milstein
alex@towardsjustice.org               Adam L. Koshkin                  MILSTEIN LAW OFFICE
david@towardsjustice.org              Rachel W. Dempsey                1123 Spruce St.
juno@towardsjustice.org               OUTTEN & GOLDEN, LLP             Boulder, CO 80302
andy@towardsjustice.org               One California St., 12th Fl.     brandt@milsteinlawoffice.com
                                      San Francisco, CA 94111
Andrew H. Turner                      akoshkin@outtengolden.com
Matthew Fritz-Mauer                   rdempsey@outtengolden.com
KELMAN BUESCHER FIRM
600 Grant St., Ste. 825               Michael J. Scimone
Denver, CO 80203                      Ossai Miazad
aturner@laborlawdenver.com            OUTTEN & GOLDEN, LLP
mfritzmauer@laborlawdenver.com        685 Third St., 25th Fl.
                                      New York, NY 10017
Hans C. Meyer                         mscimone@outtengolden.com
MEYER LAW OFFICE, P.C.                om@outtengolden.com
P.O. Box 40394
Denver, CO 80204
hans@themeyerlawoffice.com



                                                          s/ Nick Mangels
                                                          Nick Mangels




                                                     21
    54306826;1
